Citation Nr: 9932563	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung condition, 
to include cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1940 to October 1945.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's petition to reopen a claim that earlier had been 
denied for service connection for a lung condition-to 
include cancer.  He appealed to the Board of Veterans' 
Appeals (Board).

FINDINGS OF FACT

1.  In April 1946, and later in November 1955, the RO denied 
the veteran's claim for service connection for a lung 
condition because there was no competent medical evidence 
suggesting that he had a chronic lung condition that was 
either incurred in or aggravated by his service in the 
military; the RO notified him of the decisions but he did not 
file an appeal.

2.  The evidence that has been added to the record since the 
November 1955 RO decision is either duplicative of evidence 
that was on file when that decision was made or does not tend 
to show that the veteran has a chronic lung condition related 
to his service in the military.

CONCLUSIONS OF LAW

1.  The RO's November 1955 decision denying the veteran's 
claim for service connection for a lung condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  As new and material evidence concerning the claim for 
service connection for a lung condition has not been 
submitted, the requirements to reopen the claim have not been 
met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Active tuberculosis (TB) will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The RO initially denied the veteran's claim for service 
connection for a lung condition in April 1946.  The only 
medical evidence of record at the time of that RO decision 
were his service medical records (SMRs) indicating that he 
received treatment in October 1943, while on active duty, for 
spontaneous pneumothorax of the right lung ("cause 
undetermined").  His SMRs also indicated that, 
during several follow-up consultations in November 1943, he 
had no symptoms or clinical findings suggestive of pulmonary 
disease, and his lung had completely expanded.  Those follow-
up consultations included taking X-rays of his chest, which 
were all negative.  His SMRs also indicated that he returned 
to full duty status in late November 1943, and that he had no 
further complaints or treatment for pulmonary disease for the 
remainder of his time in the military, including when 
examined for separation from service in October 1945.

The other evidence considered by the RO were written 
statements from the veteran, including his application for VA 
compensation or pension benefits, wherein he pointed out that 
he received relevant treatment during service for the 
spontaneous pneumothorax (which he described as a "sudden 
collapse of [his] right lung").  Since, however, there was 
no medical evidence suggesting a recurrence of the 
pneumothorax after the episode of treatment in service, the 
RO denied the claim.  In May 1946, the RO notified the 
veteran of its decision and of his procedural and appellate 
rights, and he did not timely appeal; thus, the RO's decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103.

In November 1955, the RO continued to deny the claim for 
service connection for a lung condition (pulmonary 
tuberculosis).  The RO again considered the SMRs showing 
treatment for the spontaneous pneumothorax of an undetermined 
cause, as well as records concerning treatment the veteran 
had received since service from private doctors.  Of note, 
Charles J. Cataldo, M.D., reported in a March 1955 statement 
that he had treated the veteran many times in the past (since 
1946) for upper and lower respiratory diseases and frequent 
strept throats.  Dr. Cataldo also reported that he recently 
had treated the veteran for a severe case of strept throat 
and that examination of his lungs in connection with that 
episode of treatment did not disclose "any signs of his 
former trouble."  Dr. Cataldo went on to comment that, 
because of the veteran's history of a collapsed lung, he 
should be very careful and treat all lower respiratory 
diseases early.

Also considered by the RO in denying the claim was an April 
1955 statement from Sherwood Marnoy, M.D., of the Chelsea 
Soldiers' Home, who indicated that he initially examined the 
veteran in April 1948 for complaints of shortness of breath 
and pain in the right side of his chest.  Dr. Marnoy went on 
to note that the results of his objective clinical 
evaluation, which included X-ray studies of the veteran's 
chest, were entirely within normal limits, showing that his 
"lung fields [were] clear...and that both lungs were fully 
expanded."  Dr. Marnoy also commented on a later evaluation 
of the veteran in February 1949, when he complained of being 
occasionally unable to get a "full breath," which, at 
times, required him to compress his abdomen to assist his 
breathing.  Dr. Marnoy indicated that X-rays taken of the 
veteran's chest during that consultation showed signs of 
linear strands of infiltration that appeared fibrotic in type 
in the 1st and 2nd interspaces, which were due to an 
old minimal tuberculosis ("tbc").  Dr. Marnoy further 
indicated, however, that the results of the X-rays showed no 
evidence of pneumothorax, and that the lungs were otherwise 
clear and the heart not enlarged.  Lastly, Dr. Marnoy 
discussed the results of follow-up X-rays that were taken in 
June 1949, which continued to show very small strands of 
fibrosis in the 1st and 2nd left interspace indicative of an 
old healed infection.  Dr. Marnoy added, however, there was 
no definite evidence of any active tuberculosis, and that the 
right lung was clear and the heart not enlarged.

The remaining medical evidence considered by the RO in 
denying the claim was the report of a VA physician who 
reviewed an X-ray film of the veteran's chest that was taken 
in October 1945, just prior to his discharge from the 
military, and the X-ray films that were subsequently taken of 
his chest after service, in February and June 1949.  The VA 
physician commented that there were no indications in any of 
those X-ray films, either during/since service, of 
tuberculosis.  Consequently, since there was no medical 
evidence suggesting a recurrence of the pneumothorax or the 
manifestation of tuberculosis either during service or within 
the one-year presumptive period after service, the RO denied 
the claim.  The RO notified the veteran of its decision, and 
of his procedural and appellate rights, in a December 1955 
letter, and he did not timely appeal; thus, that RO decision 
also became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.

In May 1997, the veteran petitioned the RO to reopen his 
claim.  The RO denied his petition in November 1997, and this 
appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the November 1955 RO decision that would 
permit the reopening of the claim for service connection for 
a lung condition, to include cancer.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because, for the reasons noted 
below (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the 
November 1955 RO decision consists of:  a) several written 
statements from the veteran and his representative; b) 
medical records pertaining to treatment he received in 
March 1961 at the Chelsea Soldiers' Home; c) an April 1970 
statement from Francis P. Schraffa, M.D.; d) the report of a 
June 1970 VA examination; e) the report of X-rays taken of 
his chest in June 1970; f) the report of a June 1975 VA 
examination; g) records of treatment received in May 1995 at 
St. Elizabeth's Medical Center of Boston; and h) the report 
of a June 1997 VA examination.

The April 1970 statement from Francis P. Schraffa, M.D., and 
the reports of the June 1970 and June 1975 VA examinations 
all pertain to evaluation and treatment of hemorrhoids, which 
is not relevant to the veteran's claim for a lung condition.  
Therefore, this evidence, while new, is not material.

The records concerning the treatment the veteran received in 
March 1961 at the Chelsea Soldiers' Home also primarily 
concerns his hemorrhoids and, therefore, are not material.  
However, there is some mention in this evidence of a history 
of treatment for spontaneous pneumothorax in 1943, but this 
is not new because the RO acknowledged this treatment in 
service when previously denying the claim.

The report of the X-rays taken of the veteran's chest in June 
1970 indicates that he had mild basal emphysema; his lungs 
were otherwise clear, and his heart not unusual, except that 
the aorta showed signs of early sclerosis.  The records 
concerning the treatment he received in May 1995 at the St. 
Elizabeth's Medical Center of Boston indicate that he had 
been experiencing supraventricular tachycardia (SVT) and 
shortness of breath for about 4-6 weeks; that he had a 
history of nonHodgkin's lymphoma, in remission; and that he 
had a history of adenocarcinoma (cancer) of the right lung, 
status post right upper lobectomy in March 1995.  After being 
admitted for further clinical evaluation and workup, 
his doctors ruled out a myocardial infarction ("heart 
attack").  He also underwent several other studies, 
including pulmonary function tests (PFTs) and X-rays, 
which disclosed no evidence of focal consolidation suggestive 
of pneumonia, but indicated that the mediastinal contours 
were prominent suggesting underlying adenopathy.  
Consequently, he was scheduled to undergo a computerized 
tomography (CT) scan of his chest and an exercise stress test 
on an outpatient basis following his discharge from the 
hospital.  The report of the June 1997 VA examination, which 
included additional PFTs, shows diagnoses of chronic 
obstructive pulmonary disease (COPD) and carcinoma (cancer) 
of the right lung, status post right upper lobe resection.

Although the medical records concerning the X-rays taken by 
VA in June 1970, the treatment received at the St. 
Elizabeth's Medical Center of Boston in May 1995, and the VA 
compensation examination in June 1997, all contain pertinent 
diagnoses of lung or respiratory conditions (namely, 
emphysema, COPD, lung cancer, etc.), these records still are 
not material because they do not contain a medical opinion 
linking any of these conditions to the veteran's service in 
the military, including the treatment he received during 
service for the spontaneous pneumothorax.  Service connection 
for a claimed disability requires, not only medical evidence 
of current disability, but also medical evidence linking the 
current disability to service.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  There is no such evidence in this case.

The various written statements from the veteran and his 
representative are neither new nor material.  They are not 
new because they merely reiterate contentions and arguments 
that were made prior to the RO denying the claim in November 
1955.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
It always has been alleged by the veteran, and by those 
representing him or acting on his behalf, that the 
spontaneous pneumothorax noted in service was an early 
manifestation of a chronic lung condition, as suggested by 
the various pertinent diagnoses that have been made since 
service (of emphysema, COPD, lung cancer, etc.).  
Furthermore, as neither he nor his representative possesses 
the necessary medical expertise or training to competently 
render an opinion on a medical matter, such as the etiology 
of a condition, their allegations purporting to do so also 
are not material.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
denied claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

For the aforementioned reasons, the Board must conclude that 
none of the evidence associated with the claims file since 
the November 1955 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran has a lung condition, including cancer, that 
was either incurred in or aggravated by his service in the 
military.  As such, none of the evidence is "new and 
material" for the purpose of reopening the claim and the 
November 1955 denial remains final.

The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  The Board also finds that, inasmuch as the RO denied 
the claim on the same basis as the Board, and provided the 
veteran with an explanation as to why his petition to reopen 
was deficient, the "duty to inform" him of the evidence 
necessary to complete his application to reopen his claim has 
been met.  Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
lung condition, inclusive of cancer, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

